Order entered July 18, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00825-CV

                            IN THE INTEREST OF J.A., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 15-00638-W

                                            ORDER
       Before the Court is the District Clerk’s request for a ten-day extension in which to file the

clerk’s record. The request is GRANTED. The clerk’s record is now due on or before July 28,

2016. However, because this is an accelerated appeal, the District Clerk shall advise this Court

on or before July 28, 2016, whether the record has been located. If the record has not been

located, this Court may take whatever measures it deems necessary, including abatement, to

determine whether the record has been lost or destroyed due to no fault of the appellant. See

TEX. R. APP. P. 34.5(e); 35.3(c).



                                                      /s/    ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE